DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, and 13-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piao (US 2018/0324434) in view of Kim (US 2021/0021809), and further in view of Wang et al. (US 2012/0082222).
Regarding Claim 1, Piao discloses an encoding device configured to divide an original image of a frame unit constituting a moving image into a plurality of blocks and encode the blocks [See Paragraphs 200-210 and Figs. 24-25], the encoding device comprising: an [See Paragraphs 211-221]; an intra-prediction mode determiner configured to determine intra-prediction modes to be applied to the blocks to be encoded from the generated intra-prediction mode candidates modes [See Paragraphs 187-251 and Figs. 21-25];
Piao doesn’t explicitly disclose generator configured to acquire positions of available reference pixels based on the determined encoding processing order, and to generate intra-prediction mode candidates of the blocks to be encoded, based on the positions of the available reference pixels; 
However, Kim discloses generator configured to acquire positions of available reference pixels based on the determined encoding processing order, and to generate intra-prediction mode candidates of the blocks to be encoded, based on the positions of the available reference pixels [See Paragraphs 277-280, 338-340 and 353-362];
Piao and Kim don’t explicitly disclose an intra predictor configured to perform intra-prediction processing on the blocks to be encoded, based on the determined encoding processing order and the determined intra-prediction modes; and an entropy encoder configured to perform entropy encoding processing on the determined encoding processing order and the determined intra-prediction modes
However, Wang discloses an intra predictor configured to perform intra-prediction processing on the blocks to be encoded, based on the determined encoding processing order and the determined intra-prediction modes [See abstract and Paragraphs 41-47]; and an entropy encoder configured to perform entropy encoding processing on the determined encoding  [See abstract and Paragraphs 73-86].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Piao and Kim to add the teachings in Wang as above, to provide a method that improved efficiently video quality and efficiently by selecting intra-prediction mode from the available intra-prediction modes [See Wang abstract].
 	Regarding Claims 2 and 8, Piao discloses an intra-prediction mode encoder configured to generate a most probable mode in accordance with the determined encoding processing order and encode the determined intra-prediction modes in accordance with the generated most probable mode [See Paragraphs 250-251].
 Regarding Claims 3 and 9, Piao discloses wherein a plurality of intra-prediction modes for performing direction prediction are classified into a plurality of categories in accordance with prediction directions, the generator is configured to select at least one category to be applied to the blocks to be encoded from the plurality of categories based on the determined encoding processing order, and generate the intra-prediction mode candidates including an intra-prediction mode belonging to the selected category [See Paragraphs 242-248 and Fig. 21].
Regarding claims 7 and 13-14, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Allowable Subject Matter
Claims 10-12 allowed.
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/TSION B OWENS/
Primary Examiner, Art Unit 2487